Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/28/2020 has been entered. Claims 1-3, 6 and 8 are currently amended.  Claims 4-5 are cancelled.  Claims 9-20 are added in the application. Claims 1-3 and 6-20 are pending with claim 7 withdrawn from consideration.  The amendment necessitates new ground of rejection set forth in this Final Rejection.

Response to Arguments
Applicant’s argument, see page 6 to 8, filed on 12/28/2020, with respect to 103 rejection based on Nishi has been fully considered but it is not persuasive.
Applicant made argument that Nishi only discloses Examples containing flux in addition to their alloy materials.  On the other hand, the claimed welding material of the present invention is composed only of an alloy (e.g., solid-type repair-welding material).  Nishi does not disclose or suggest a welding material composed only of an alloy. Thus, claims 1 and 8 of the present application are different from Nishi.
However, Nishi teaches the welding alloy composition listed in Table 1 as a separate entity from the flux.  Nishi states that “[t]he deposited steel of such composition is obtained by such welding means as automatic welding by using either a welding rod made with any required alloying elements in a core wire or a coating, or a welding wire made by charging a 
Applicant made argument that one of the exemplary aspects of the present invention is that the contents of N and O are controlled to be at a low level, as defined in claims 1 and 8, to effectively suppress the formation of coarse nitride and oxide during welding (e.g., see [0041], etc.); but Nishi fails to disclose or suggest any specific amounts of N and O.  Thus, Nishi fails to satisfy the plain meaning of the claim language, and therefore, fails to teach or suggest claims 1 and 8.
However, N and O are generally regarded as impurities in metallurgy and are controlled at a low level.  Nishi is silent about the specific amounts of N and O, meaning these amounts are at low level.  Therefore, the claimed amounts of 0-0.020% of N and 0-0.005% of O are prima facie obvious.

Applicant’s argument, see page 8 to 10, filed on 12/28/2020, with respect to 103 rejection based on Kawano and Beguinot has been fully considered but it is not persuasive.
In response to applicant's argument that neither Kawano nor Beguinot discloses or suggests the effects of Mo of achieving a hardness high enough to withstand the use as a die and from the viewpoint of suppressing the formation of an oxide having a high hardness and improving the thermal conductivity in the present invention, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

In response to applicant's argument that Kawano discloses the N and O contents merely as impurity levels and Kawano fails to disclose or suggest the effect of controlling the N and O contents to be at a low level as defined in the claims of the present application, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Beguinot teaches that molybdenum has “a pronounced quenching effect. In addition, they substantially reduce process annealing, and this is desirable when the impressions of the moulds are subjected to surface treatments such as nitriding at temperatures of at least 500 °C.” (0035)  Since Beguinot and Kawano belong to the same technical field for the same application, for the above stated benefit, it would have been obvious for one skilled in the art to combine Beguinot’s teaching with Kawano and arrive at the claimed Mo amount.

Applicant’s argument regarding new claims 9-20 are addressed in this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al (US 3929428 A).
Regarding claim 1, Nishi teaches machine part having a surface part of a pad-welded metal layer high in the wear-resistance, heat crack-resistance, annealing-resistance and heat-hardness (col. 1 ln. 46-48).  This machine part is coated with a deposited metal layer having a chemical composition overlapping with the current invention:
Element
Claim 1
Nishi et al (Table 1)
C
0.18-0.35
0.1-0.5
Si
0.01-0.20
0.1-1.3
Mn
1.30-1.90
0.3-2.0
Cr
0.50-1.50
1.0-5.0
Mo
1.50-2.50
0.5-5.0
V
0.30-1.00
0.5-3.0
N
0-0.020
na
O
0-0.0050
na
Ni
0-0.50
<5.0
Cu
0-0.50
na
Co
0-0.10
<3.0
P
0-0.030
na
S
0-0.050
na
Al
<0.050
na

<0.10
<2.0
Nb
<0.10
na
Ta
<0.01
na
Ti
<0.10
na
Zr
<0.01
na
B
<0.01
na
Ca
<0.01
na
Se
<0.03
na
Te
<0.01
na
Bi
<0.01
na
Pb
<0.03
na
Mg
<0.02
na
REM
<0.10
na
Fe and impurities
balance
balance


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).  Therefore, it would have been obvious for one skilled in the art to choose values within the prior art range and arrive at the claimed values.  In addition, there is no evidence that the claimed amounts of Ni, Cu, or Co are critical and produce unexpected effect.  Therefore, the claimed ranges are obvious over Nishi. Finally, all the elements of N, O, Ni, Cu, Co, P, S, Al, W, Nb, Ta, Ti, Zr, B, Ca, Se, Te, Bi, Pb, Mg, REM are inevitable impurities according to the current specification [0039 - 0044].  Nishi also 
Nishi does not teach the welding material is for die application.  However, “statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference” (MPEP 2111.02).  The recited purpose or intended use for die does not gain patentable weight since it results in no structural difference of the material.
Regarding claim 2, Nishi is silent about the thermal conductivity of the welded portion.  However, “a rejection under 35 U.S.C. 102/103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic” (MPEP 2112.III).  Since Nishi’s material has substantially the same composition with the current invention, this limitation of conductivity would have been inherent, or in the alternative, would have been naturally flowed from Nishi’s teaching.
Regarding claim 3, Nishi teaches the hardness of the welded material is 70-75 by Shore, equivalent to 53-56 HRC, falling within the claimed range of 45 HRC or more and 60 HRC or less.  In addition, “a rejection under 35 U.S.C. 102/103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic” (MPEP 2112.III).  Since Nishi’s material has substantially the same composition with the current invention, the intrinsic feature of hardness is obvious.
Regarding claim 6, Nishi does not teach the welding material is applied in a repair-welding of a die.  However, “statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference” (MPEP 2111.02).  The recited purpose or intended use for the recited die does not gain patentable weight since it results in no structural difference of the material.
Regarding claim 8, Nishi teaches a pad-welding deposited steel having a chemical composition overlapping with the current invention:
Element
Claim 8
Nishi et al (Table 1)
C
0.18-0.35
0.1-0.5
Si
0.01-0.20
0.1-1.3
Mn
1.30-1.90
0.3-2.0
Cr
0.50-1.50
1.0-5.0
Mo
1.50-2.50
0.5-5.0
V
0.30-1.00
0.5-3.0
N
0-0.020
na
O
0-0.0050
na
Ni
0-0.50
<5.0
Cu
0-0.50
na
Co
0-0.10
<3.0
P
0-0.030
na

0-0.050
na
Al
<0.050
na
W
<0.10
<2.0
Nb
<0.10
na
Ta
<0.01
na
Ti
<0.10
na
Zr
<0.01
na
B
<0.01
na
Ca
<0.01
na
Se
<0.03
na
Te
<0.01
na
Bi
<0.01
na
Pb
<0.03
na
Mg
<0.02
na
REM
<0.10
na
Fe and impurities
balance
balance


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).  Therefore, it would have been obvious for one skilled in the art to choose values within the prior art range and arrive at the claimed values.  In addition, there is no evidence that the claimed amounts of Ni, Cu, or Co are critical and produce unexpected effect.  Therefore, the claimed ranges are obvious over Nishi. 
Regarding claim 9, Nishi is silent about the thermal conductivity of the welded portion.  However, “a rejection under 35 U.S.C. 102/103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic” (MPEP 2112.III).  Since Nishi’s material has substantially the same composition with the current invention, this limitation of conductivity would have been inherent, or in the alternative, would have been naturally flowed from Nishi’s teaching.
Regarding claim 10, Nishi teaches the hardness of the welded material is 70-75 by Shore, equivalent to 53-56 HRC, falling within the claimed range of 45 HRC or more and 60 HRC or less.  In addition, “a rejection under 35 U.S.C. 102/103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic” (MPEP 2112.III).  Since Nishi’s material has substantially the same composition with the current invention, the intrinsic feature of hardness is obvious.
Regarding claim 11, Nishi does not teach the welding material is applied in a repair-welding of a die.  However, “statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference” (MPEP 2111.02).  The recited purpose or 
Regarding claims 12-13, Nishi teaches 0.5-5.0% of Mo (Table 1), overlapping the claimed 1.82-2.50% of Mo.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).  Therefore, it would have been obvious for one skilled in the art to choose values within the prior art range and arrive at the claimed values.
Regarding claims 14-17, N and O are generally regarded as impurities in metallurgy and are controlled at a low level.  Nishi is silent about the specific amounts of N and O, meaning these amounts are at low level.  Therefore, the claimed amounts of 0.0036-0.0050% of O and 0.0143-0.020% of N are prima facie obvious.
Regarding claims 18-19, Nishi teaches the welding alloy composition listed in Table 1 as a separate entity from the flux.  Nishi states that “[t]he deposited steel of such composition is obtained by such welding means as automatic welding by using either a welding rod made with any required alloying elements in a core wire or a coating, or a welding wire made by charging a hollow pipe with such powdery mixtures as of ferro-chromium, ferro-vanadium and metallic nickel” (col. 2 ln. 8-31).  The above mentioned welding rod or welding wire has no flux in it.  Therefore, the claimed welding material provided in an alloy form is prima facie obvious over Nishi’s welding rod or wire.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al (US 3929428 A) as applied to claim 1 above, and further in view of Nako et al (US 20130315777 A1).
Regarding claim 20, the claimed repair-welding material is obvious over Nishi as stated above.  Nishi does not teach the addition of Cu.  However, "Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention" is a rationale for prima facie obviousness (MPEP 2143).  Nako teaches a welding material excellent in hydrogen embrittlement resistance; and the weld metal contains 0-1.0% of Cu (0023).  Nako further teaches that Cu contribute to better strengths of the weld metal (0049).  Nishi and Nako are both in the field of welding material.  Thus, in order to improve strength, it would have been obvious for one of ordinary skilled in the art to combine Nako’s teaching and add 0-1.0% of Cu in Nishi’s welding material, and the claimed 0.41-0.5% of Cu would have naturally flowed.

Claims 1-3, 6 and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kawano (US 20150314366 A1), in view of Beguinot (US 20050115644 A1).
Regarding claim 1, Kawano teaches a mold steel composition which can also be used as a welding material in the form of a rod or wire (0186).  It has a chemical composition overlapping with the current invention, except Mo:
Element
Claim 8
Kawano (0038-0044, 0110, 0107)
C
0.18-0.35
0.25%<C<0.38%
Si
0.01-0.20
0.01%<Si<0.30%
Mn
1.30-1.90
0.92%<Mn<1.80%
Cr
0.50-1.50
0.8%<Cr<2.2%

1.50-2.50
0.8%<Mo<1.4%
V
0.30-1.00
0.25%<V<0.58%
N
0-0.020
0≤N≤0.05%
O
0-0.0050
0≤O≤0.01%
Ni
0-0.50
 0≤Ni≤0.30% 
Cu
0-0.50
0≤Cu≤0.30% 
Co
0-0.10
0≤Co≤0.10%
P
0-0.030
0≤P≤0.05%
S
0-0.050
0≤S≤0.003%
Al
<0.050
0≤Al≤0.10%
W
<0.10
0≤W≤0.10% 
Nb
<0.10
0≤Nb≤0.004%
Ta
<0.01
0≤Ta≤0.004% 
Ti
<0.10
0≤Ti≤0.004%
Zr
<0.01
0≤Zr≤0.004%
B
<0.01
0≤B≤0.0001% 
Ca
<0.01
0≤Ca≤0.0005% 
Se
<0.03
0≤Se≤0.03%
Te
<0.01
0≤Te≤0.005% 
Bi
<0.01
0≤Bi≤0.01% 
Pb
<0.03
0≤Pb≤0.03% 

<0.02
0≤Mg≤0.02%
REM
<0.10
 na
Fe and impurities
balance
balance


Kawano’s Mo content is slightly lower than the claimed range.  However, "Combining prior art elements according to known methods to yield predictable results" is a rationale to support a conclusion of obviousness (MPEP 2143).  Beguinot teaches a mold making material wherein the Mo mass % may be 2.1, 1.8, 1.5, 1.6, 1.55 (Table 1), falling within the claimed range of 1.50-2.50% Mo.  Beguinot further teaches that molybdenum has “a pronounced quenching effect. In addition, they substantially reduce process annealing, and this is desirable when the impressions of the moulds are subjected to surface treatments such as nitriding at temperatures of at least 500 °C.” (0035)  Since Beguinot and Kawano belong to the same technical field for the same application, for the above stated benefit of quenching effect and reducing process annealing, it would have been obvious for one skilled in the art to combine Beguinot’s teaching with Kawano and arrive at the claimed Mo amount.
Regarding claim 2, Kawano’s example 1 has thermal conductivity of 36 W/(mK) at 25 °C (Table 2), falling within the claimed range of  30 W/(mK) or more at room temperature.  In addition, “a rejection under 35 U.S.C. 102/103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic” (MPEP 2112.III).  Since Kawano’s material has substantially the same composition with the current invention, the intrinsic feature of conductivity is obvious.
Regarding claim 3, Kawano’s teaches hardness of 30-57 HRC (0087), overlapping the claimed range of  45 HRC or more and 60 HRC or less.  In addition, “a rejection under 35 U.S.C. 102/103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic” (MPEP 2112.III).  Since Kawano’s material has substantially the same composition with the current invention, the intrinsic feature of hardness is obvious.
Regarding claim 6, Kawano teaches that “either a mold produced by additive manufacturing or a mold produced by machining a material obtained by working an ingot can be repaired by welding using a welding material constituted of the steel for a mold according to the present invention” (0186).  Therefore, the claimed use for repair-welding of a die having a hardness of 52 HRC or less at room temperature is prima facie obvious.  In addition, “statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference” (MPEP 2111.02).  The recited purpose or intended use for the recited die does not gain patentable weight since it results in no structural difference of the material.
Regarding claim 8, Kawano teaches a mold steel composition overlapping the currently claimed ranges, except Mo:
Element
Claim 8
Kawano (0038-0044, 0110, 0107)
C
0.18-0.35
0.25%<C<0.38%
Si
0.01-0.20
0.01%<Si<0.30%
Mn
1.30-1.90
0.92%<Mn<1.80%
Cr
0.50-1.50
0.8%<Cr<2.2%

1.50-2.50
0.8%<Mo<1.4%
V
0.30-1.00
0.25%<V<0.58%
N
0-0.020
0≤N≤0.05%
O
0-0.0050
0≤O≤0.01%
Ni
0-0.50
 0≤Ni≤0.30% 
Cu
0-0.50
0≤Cu≤0.30% 
Co
0-0.10
0≤Co≤0.10%
P
0-0.030
0≤P≤0.05%
S
0-0.050
0≤S≤0.003%
Al
<0.050
0≤Al≤0.10%
W
<0.10
0≤W≤0.10% 
Nb
<0.10
0≤Nb≤0.004%
Ta
<0.01
0≤Ta≤0.004% 
Ti
<0.10
0≤Ti≤0.004%
Zr
<0.01
0≤Zr≤0.004%
B
<0.01
0≤B≤0.0001% 
Ca
<0.01
0≤Ca≤0.0005% 
Se
<0.03
0≤Se≤0.03%
Te
<0.01
0≤Te≤0.005% 
Bi
<0.01
0≤Bi≤0.01% 
Pb
<0.03
0≤Pb≤0.03% 

<0.02
0≤Mg≤0.02%
REM
<0.10
 na
Fe and impurities
balance
balance


As stated above, Beguinot teaches the claimed Mo amount, and it would have been obvious for one skilled in the art to combine Beguinot’s teaching with Kawano and arrive at the claimed Mo amount.
Regarding claim 9, Kawano’s example 1 has thermal conductivity of 36 W/(mK) at 25 °C (Table 2), falling within the claimed range of  30 W/(mK) or more at room temperature.  In addition, “a rejection under 35 U.S.C. 102/103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic” (MPEP 2112.III).  Since Kawano’s material has substantially the same composition with the current invention, the intrinsic feature of conductivity is obvious.
Regarding claim 10, Kawano’s teaches hardness of 30-57 HRC (0087), overlapping the claimed range of  45 HRC or more and 60 HRC or less.  In addition, “a rejection under 35 U.S.C. 102/103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic” (MPEP 2112.III).  Since Kawano’s material has substantially the same composition with the current invention, the intrinsic feature of hardness is obvious.
Regarding claim 11, Kawano does not teach the welding material is applied in a repair-welding of a die.  However, “statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or 
Regarding claims 12-13, Beguinot teaches a mold making material wherein the Mo mass % may be 2.1 (Table 1), falling within the claimed range of 1.82-2.50% Mo.
Regarding claims 14-17, Kawano teaches 0≤O≤0.01% and 0≤N≤0.05%, overlapping the claimed 0.0036≤O≤0.0050% and 0.0143≤N≤0.020%.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).  Therefore, it would have been obvious for one skilled in the art to choose values within the prior art range and arrive at the claimed values.
Regarding claims 18-19, Kawano’s steel for mold has the claimed composition.  Therefore, the claimed welding material provided in an alloy form is prima facie obvious over Kawano’s steel for mold.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kawano (US 20150314366 A1) in view of Beguinot (US 20050115644 A1) as applied to claim 1 above, and further in view of Nako et al (US 20130315777 A1).
Regarding claim 20, the claimed repair-welding material is obvious over Kawano in view of Beguinot as stated above.  Kawano or Beguinot does not teach the addition of Cu.  However, "Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention" is a rationale for prima facie obviousness (MPEP 2143).  Nako teaches a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        
/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734